Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

LOAN AGREEMENT

 

among

 

MINERA SAN CRISTÓBAL S.A.,
as Borrower

 

EACH OF THE LENDERS NAMED HEREIN,

 

and

 

BNP PARIBAS,
as Administrative Agent

 

 

Dated as of December 1, 2005

 

 

U.S.$175,000,000

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

Section 1.

 

Definitions and Accounting Matters.

1

1.01

 

Certain Defined Terms

1

1.02

 

Other Definitions; Headings

5

1.03

 

Interpretation

5

 

 

 

 

Section 2.

 

Loans and Prepayments.

5

2.01

 

Loans

5

2.02

 

Disbursements

6

2.03

 

Use of Proceeds

6

2.04

 

Agent Fee

6

2.05

 

Commitment Fee

6

2.06

 

Political Risk Insurance Policies Premia

7

2.07

 

Lending Offices

7

2.08

 

Several Obligations; Remedies Independent

7

2.09

 

Records

7

2.10

 

Voluntary Prepayments of Loans

8

2.11

 

Mandatory Prepayments

8

2.12

 

All Prepayments

8

2.13

 

Change in Commitments

8

 

 

 

 

Section 3.

 

Payments of Principal and Interest.

8

3.01

 

Repayment of Loans

8

3.02

 

Interest

8

 

 

 

 

Section 4.

 

Payments; Pro Rata Treatment; Computations; Etc.

9

4.01

 

Payments

9

4.02

 

Pro Rata Treatment

10

4.03

 

Computations

10

4.04

 

Notices of Disbursement

10

4.05

 

Non-Receipt of Funds by the Administrative Agent

11

4.06

 

Right to Setoff

11

 

 

 

 

Section 5.

 

Yield Protection, Etc.

11

5.01

 

Additional Costs

11

5.02

 

Alternate Interest Rate

13

5.03

 

Illegality

14

5.04

 

Compensation

14

5.05

 

Covered Taxes

15

5.06

 

Mitigation

16

5.07

 

Applicable Lending Offices

17

5.08

 

Replacement Lender

17

 

i

--------------------------------------------------------------------------------


 

Section 6.

 

Conditions Precedent.

17

6.01

 

Initial Loans

17

6.02

 

Each Loan

18

 

 

 

 

Section 7.

 

Representations and Warranties

18

 

 

 

 

Section 8.

 

Covenants.

19

8.01

 

Common Security Agreements Covenants

19

8.02

 

PRI Policy

19

 

 

 

 

Section 9.

 

Events of Default; Remedies.

20

9.01

 

Events of Default

20

9.02

 

Remedies

20

 

 

 

 

Section 10.

 

Miscellaneous.

21

10.01

 

Waiver

21

10.02

 

Notices

21

10.03

 

Amendments, Etc.

21

10.04

 

Successors and Assigns

22

10.05

 

Assignments and Participations

22

10.06

 

Survival/Reinstatement

24

10.07

 

No Immunity

24

10.08

 

Counterparts

24

10.09

 

GOVERNING LAW AND SUBMISSION TO JURISDICTION

24

10.10

 

WAIVER OF JURY TRIAL

24

10.11

 

Judgment Currency

24

10.12

 

Severability

25

 

 

EXHIBIT A

 

-

 

Form of Note

EXHIBIT B

 

–

 

Amortization Schedule

EXHIBIT C

 

–

 

Form of Assignment and Assumption Agreement

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT dated as of December 1, 2005 among MINERA SAN CRISTÓBAL S.A., a
sociedad anónima organized under the laws of Bolivia (the “Borrower”); each of
the Lenders that is a signatory hereto as a “Lender”, or each lender that may
from time to time become a Lender, pursuant to Section 10.05(b), (each, a
“Lender” and, collectively, the “Lenders”); and BNP PARIBAS, as agent for the
Lenders (in such capacity, the “Administrative Agent”).

 

WHEREAS, for purposes of financing in part the development of the Project, the
Borrower desires that the Lenders make certain loans to it, and the Lenders wish
to make certain loans to the Borrower, all on the terms and conditions set forth
herein and in the Common Security Agreement.

 

NOW THEREFORE, in consideration of the foregoing, the agreements contained
herein and in the Common Security Agreement and for other good and valid
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the parties hereto agree as follows:

 

Section 1.                                            Definitions and Accounting
Matters.

 

1.01                           Certain Defined Terms.  Except as otherwise
defined herein, capitalized terms used herein (including the preamble and
recital of this Agreement) shall have the meanings assigned to such terms in the
Common Security Agreement (including Appendix A thereto).  For purposes of this
Agreement, the following terms shall have the respective meanings set forth
below:

 

“Administrative Agent” has the meaning assigned thereto in the first paragraph
of this Agreement.

 

“Advance Date” has the meaning assigned thereto in Section 4.05.

 

“Agreement” means this Loan Agreement.

 

“Applicable Lending Office” means, for each Lender, the “Lending Office” of such
Lender (or of an affiliate of such Lender) designated on the signature
pages hereof or such other office of such Lender (or of an affiliate of such
Lender) as such Lender may from time to time designate pursuant to Section 5.07
as the office by which its Loans are to be made and maintained; provided,
however, that if any Lender at any time so designates more than one “Lending
Office”, the “Applicable Lending Office” for such Lender with respect to any
specific Loan (or portion thereof) held by such Lender shall be the “Lending
Office” designated on the books of such Lender as the Lending Office for such
Loan (or portion thereof).

 

“Availability Period” means the period from the date hereof until the Commitment
Termination Date.

 

 “Borrower” has the meaning assigned thereto in the first paragraph of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Borrowing” shall mean (a) all Loans made on the same Disbursement Date and
(b) all Loans as to which a single Interest Period is in effect.

 

“Business Day” means any day that is a New York Business Day and a day on which
banks are generally open for business in London, England.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b), by any Applicable Lending Office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Commitment” means any Tranche A Loan Commitment or Tranche B Loan Commitment.

 

“Common Security Agreement” means the Common Security Agreement dated as of
December 1, 2005 among the Borrower, Apex Luxembourg, Apex Sweden, Apex Metals,
the Administrative Agent, the Technical Agent, the Collateral Agent and the
Securities Intermediary, the Hedge Banks party thereto and the Lenders party
thereto.

 

“Cover Schedule” means as of any date the most recent cover schedule, in the
form of annex B to the Loan PRI Policy (or the cover schedule as described in
any Replacement Loan PRI Policy), executed by the Administrative Agent and the
Loan PRI Insurer.

 

“Covered Taxes” has the meaning assigned thereto in Section 5.05(a) hereof.

 

“Current Amount Insured for Principal” means the amount identified as the
current amount insured for principal in the Cover Schedule.

 

“Default Interest Period” means each successive period (not in excess of one
month) as the Administrative Agent shall choose (with the consent of the
Majority Bank Lenders), during which any amount payable by the Borrower
hereunder is in default.  The first such period shall commence as of the date on
which such amount in default becomes due, and each such succeeding period shall
commence immediately upon the expiry of the immediately preceding period;
provided, however, that in the absence of or pending consent of the Majority
Bank Lenders, each Default Interest Period shall have a duration of one week.

 

“Default Margin” means a rate per annum equal to 2.00%.

 

“Eurocurrency Liabilities” has the meaning ascribed thereto in Regulation D.

 

“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, (i) Taxes imposed on its overall net income (including branch profits or
similar taxes), and franchise taxes imposed in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is organized or any political subdivision thereof and
(ii) Taxes imposed because of a connection between Bolivia and such

 

2

--------------------------------------------------------------------------------


 

Lender or the Administrative Agent, as the case may be, other than the execution
and delivery of, lending money or extending credit pursuant to, receiving
payments under, or enforcing this Agreement, the Common Security Agreement, the
Loans, the Notes, the Security Documents, the other Financing Documents or any
related document, and (b) in the case of each Lender, Taxes imposed on its
overall net income, and franchise taxes imposed in lieu of net income taxes
(within the meaning of Section 903 of the United States Internal Revenue Code of
1986, as amended, if such lender is a U.S. person, or any similar provision of
foreign law, if such Lender is not a U.S. Person), by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof.

 

“Interest Election Request” means a request by the Borrower designating the
duration of an Interest Period in accordance with Section 3.02.

 

“Interest Payment Date” means, with respect to any Loan or Borrowing, each
Quarterly Date.

 

“Interest Period” means, for any Borrowing: (a) the period commencing on the
Disbursement Date for Loans comprising such Borrowing and ending on but
excluding the next following Quarterly Date occurring at least thirty (30) days
thereafter and (b) thereafter, each period commencing on the last day of the
next preceding Interest Period for such Borrowing and ending on but excluding
(i) the next following Quarterly Date or (ii) the second following Quarterly
Date, in each case, as specified in the applicable Notice of Disbursement or
Interest Election Request; provided, that (A) there shall be no more than three
outstanding Interest Periods at any given time, (B) no Interest Period will
overrun a Principal Repayment Date and (C) any Interest Period that would
otherwise end after the Final Maturity Date will end on the Final Maturity Date.

 

“Lenders” has the meaning assigned thereto in the first paragraph of this
Agreement.

 

“LIBO Rate” means, with respect to any Borrowing for any Interest Period or any
amount not paid when due hereunder for any Default Interest Period, the rate
appearing on Page 3750 of the Dow Jones Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the LIBO Rate for such Interest
Period shall be the average rate (calculated to four decimal places by the
Administrative Agent) at which Dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
each Reference Bank in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

3

--------------------------------------------------------------------------------


 

“LIBOR Reserve Period” has the meaning assigned to such term in Section 5.01(e).

 

“Loan PRI Policy Application” “ means the documents listed in item 30 of the
declarations of the Loan PRI Policy.

 

“Loan” means any Tranche A Loan or any Tranche B Loan.

 

“Majority Bank Lenders” means Lenders holding more than 50% of the sum of
(a) the aggregate amount of uncancelled and undrawn Commitments and (b) the
aggregate principal amount of outstanding Loans.

 

“Margin” means (a) in the case of Tranche A Loans and any Borrowing of Tranche A
Loans, the Tranche A Margin and (b) in the case of Tranche B Loans and any
Borrowing of Tranche B Loans, the Tranche B Margin.

 

“Negotiation Period” has the meaning assigned thereto in Section 5.02.

 

“New York Business Day” means any day on which commercial banks are not
authorized or required to close in New York, New York, United States of America.

 

“Participant” has the meaning assigned thereto in Section 10.05(c).

 

“Reference Banks” means BNP Paribas, Barclays Bank PLC and a third Lender
selected by the Administrative Agent and approved by the Borrower, such approval
not to be unreasonably withheld or delayed.

 

 “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

 “Replacement Loan PRI Policy” has the meaning assigned to that term in
Section 9.01(c).

 

“Required Payment” has the meaning assigned thereto in Section 4.05.

 

“Subject Creditor” has the meaning ascribed thereto in Section 5.08.

 

“Substitute Basis” has the meaning ascribed thereto in Section 5.02.

 

“Substitute Lender” has the meaning ascribed thereto in Section 5.08.

 

“Tranche A Lender” means a Lender that holds a Tranche A Loan Commitment or
Tranche A Loan.

 

“Tranche A Loans” has the meaning ascribed thereto in Section 2.01(a).

 

“Tranche A Loan Commitment” means for each Tranche A Lender, the aggregate
principal amount of Tranche A Loans which such Tranche A Lender is committed to
disburse to

 

4

--------------------------------------------------------------------------------


 

the Borrower, as such commitment may be reduced from time to time pursuant to
Section 2.08 of the Common Security Agreement.  The Tranche A Loan Commitments
of the Tranche A Lenders as of the date hereof are set forth in Appendix B-1 to
the Common Security Agreement.

 

“Tranche A Margin” means (a) for the period from and including the date hereof
to and including the Completion Date, 3.25% per annum; (b) for the period from
and excluding the Completion Date to but excluding the date two years after the
Completion Date, 2.50% per annum; and (c) from and including the date two years
after the Completion Date and at all times thereafter, 3.00% per annum.

 

“Tranche B Lender” means a Lender that holds a Tranche B Loan Commitment or
Tranche B Loan.

 

“Tranche B Loans” has the meaning ascribed thereto in Section 2.01(b).

 

“Tranche B Loan Commitment” means for each Tranche B Lender, the aggregate
principal amount of Tranche B Loans which such Tranche B Lender is committed to
disburse to the Borrower, as such commitment may be reduced from time to time
pursuant to Section 2.08 of the Common Security Agreement.  The Tranche B Loan
Commitments of the Tranche B Lenders as of the date hereof are set forth in
Appendix B-1 to the Common Security Agreement.

 

“Tranche B Margin” means 3.50% per annum.

 

“Taxes” has the meaning ascribed thereto in Section 5.05(a).

 

1.02                           Other Definitions; Headings.  The table of
contents to this Agreement and section headings contained herein are for
convenience of reference only and shall not affect the construction hereof.

 

1.03                           Interpretation.  Section 1.02 of the Common
Security Agreement is hereby incorporated herein by reference as if fully set
forth herein mutatis mutandis.

 

Section 2.                                            Loans and Prepayments.

 

2.01                           Loans.

 

(a)                                  Tranche A Loans.  Subject to the terms and
conditions of this Agreement and the Common Security Agreement, and for the
purposes described herein, each Tranche A Lender severally agrees to make loans
(“Tranche A Loans”) to the Borrower in U.S. Dollars from time to time during the
Availability Period in an aggregate principal amount up to but not exceeding the
amount of the Tranche A Loan Commitment of such Lender.  If the full amount of
any Tranche A Loan Commitment is not disbursed during the Availability Period,
the amount of any undrawn portion thereof shall be automatically reduced to zero
as provided in Section 2.08(a) of the Common Security Agreement. Subject to the
terms and conditions of the Loan PRI Policy, the Tranche A Loans shall be
covered by the Loan PRI Policy at all times.

 

(b)                                 Tranche B Loans.   Subject to the terms and
conditions of this Agreement and the Common Security Agreement, and for the
purposes described herein, each Tranche B

 

5

--------------------------------------------------------------------------------


 

Lender severally agrees to make loans (“Tranche B Loans”) to the Borrower in
U.S. Dollars from time to time during the Availability Period in an aggregate
principal amount up to but not exceeding the amount of the Tranche B Loan
Commitment of such Lender.  If the full amount of any Tranche B Loan Commitment
is not disbursed during the Availability Period, the amount of any undrawn
portion thereof shall be automatically reduced to zero as provided in
Section 2.08(a) of the Common Security Agreement.

 

2.02                           Disbursements.  The Borrower shall give the
Administrative Agent (who shall promptly notify the Lenders) a Notice of
Disbursement for each disbursement of Loans hereunder as provided in
Section 11.04 of the Common Security Agreement.  Except as to a disbursement of
Loans which utilizes the unborrowed Commitments in full, each disbursement of
Loans hereunder shall be in an amount which, taken together with the amount of
simultaneous disbursements under other Senior Loan Agreements, is not less than
US$5,000,000 and, if greater, is an integral multiple of US$2,000,000; provided,
however, that in no event shall the aggregate amount of Tranche A Loans to be
disbursed in accordance with any Notice of Disbursement, when added to the
amount of Tranche A Loans outstanding, exceed the Current Amount Insured for
Principal.

 

Not later than 11:00 a.m. New York time on the date specified in each Notice of
Disbursement hereunder, each Lender shall make available the aggregate amount of
the Loans to be made by it on such date to the Borrower by depositing the same
in the Loan Proceeds Account in immediately available funds.

 

2.03                           Use of Proceeds.  The Borrower agrees that the
proceeds of the Loans shall be used by it exclusively in accordance with
Section 8.26 of the Common Security Agreement.

 

2.04                           Agent Fee.  The Borrower shall pay to the
Administrative Agent, for its own account, the Administrative Agent’s fee in the
amount set forth in the Administrative Agent fee letter dated December 1, 2005
between the Administrative Agent, the Borrower and the Sponsor, payable on the
dates set forth in such fee letter.

 

2.05                           Commitment Fee.

 

(a)                                  The Borrower shall pay to the
Administrative Agent for the account of each Tranche A Lender a commitment fee
on the daily average unused amount of such Tranche A Lender’s Tranche A Loan
Commitment, for the period from and including the date hereof to but excluding
the Commitment Termination Date, at a rate per annum equal to 1.00%.  Accrued
commitment fees shall be payable in arrears on each Quarterly Date and on the
Commitment Termination Date.

 

(b)                                 The Borrower shall pay to the Administrative
Agent for the account of each Tranche B Lender a commitment fee on the daily
average unused amount of such Tranche B Lender’s Tranche B Loan Commitment, for
the period from and including the date hereof to but excluding the Commitment
Termination Date, at a rate per annum equal to 1.00%.  Accrued commitment fees
shall be payable in arrears on each Quarterly Date and on the Commitment
Termination Date.

 

6

--------------------------------------------------------------------------------


 

2.06                           Political Risk Insurance Policies Premia.  Unless
otherwise agreed in writing by the Administrative Agent (at the direction of all
Tranche A Lenders) and the Borrower, the Borrower shall pay (or cause to be
paid) to the Loan PRI Insurer, all fees, premia and other amounts payable from
time to time in respect of the Loan PRI Policy (excluding any premia payment
deducted or offset by the Loan PRI Insurer during the process of calculating a
claim payment payable to one or more Tranche A Lenders) by no later than
11:00 a.m. New York time on the date due therefor.

 

2.07                           Lending Offices.  The Loans made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office.

 

2.08                           Several Obligations; Remedies Independent.

 

(a)                                  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and neither
any Lender nor the Administrative Agent shall be responsible for any other
Lender’s failure to make Loans as required.

 

(b)                                 The amounts payable by the Borrower at any
time hereunder and under any Notes to each Lender shall be separate and
independent obligations of the Borrower and each Lender shall be entitled, in
accordance with the Common Security Agreement, to protect and enforce its rights
arising out of this Agreement and any Notes held by it, and, except as otherwise
provided in the Common Security Agreement, it shall not be necessary for any
other Lender or the Administrative Agent to consent to, or be joined as an
additional party in, any proceedings for such purposes.

 

2.09                           Records.

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section shall be conclusive evidence
(absent manifest error) of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(d)                                 Any Lender may request that Loans made by it
be evidenced by a Note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to

 

7

--------------------------------------------------------------------------------


 

the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and substantially in the form of Exhibit A hereto. 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.05) be represented by
one or more Notes in such form payable to the order of the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns).

 

(e)                                  The Borrower hereby irrevocably agrees that
evidence of wire instructions demonstrating that a wire transfer of Loans was
initiated by or on behalf of any Lender and credited to the Loan Proceeds
Account pursuant to any Notice of Disbursement shall constitute sufficient
evidence that the Borrower has received the proceeds of such Disbursement of
Loans, and the Borrower is thereby obligated to repay such Loans in accordance
with the terms of this Agreement and the Common Security Agreement.

 

2.10                           Voluntary Prepayments of Loans.  The Borrower
shall have the right to prepay Loans, either in whole or in part, in accordance
with the Common Security Agreement, at any time or from time to time.

 

2.11                           Mandatory Prepayments.  The Borrower shall be
obligated to prepay the Loans pursuant to Sections 5.05(c)(ii), 5.08(c)(ii) and
(iii), and 9.02 of the Common Security Agreement and Section 5.03 hereof.

 

2.12                           All Prepayments.  Amounts prepaid may not be
reborrowed by the Borrower.  Any prepayment made by the Borrower pursuant to
Sections 2.10 or 2.11 hereof or any provision of the Common Security Agreement
shall be made together with all accrued but unpaid interest on amounts prepaid
and all other amounts (including any amounts due pursuant to Section 5) then due
from the Borrower hereunder.

 

2.13                           Change in Commitments.  Subject to Section 2.08
of the Common Security Agreement, the Borrower shall have the right at any time
or from time to time to terminate or reduce the aggregate unused amount of the
Commitments.  Any portion of the Commitments once terminated or reduced may not
be reinstated.

 

Section 3.                                            Payments of Principal and
Interest.

 

3.01                           Repayment of Loans.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent, for the account of
the Lenders, the principal amount of the Loans in nine consecutive semi-annual
installments payable commencing on the first Principal Repayment Date and on
each subsequent Principal Repayment Date thereafter, each such installment to be
in an aggregate principal amount computed in accordance with the Amortization
Schedule set forth in Exhibit B.  To the extent not previously paid, all Loans
shall be due and payable on the Final Maturity Date.

 

3.02                           Interest.

 

(a)  Each Interest Period for a Borrowing shall (i) comply with the definition
of the term “Interest Period” and (ii) be selected by the Borrower in the Notice
of Disbursement applicable to such Borrowing or by notice (such notice, an
“Interest Election Request”) to the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent not later than 11:00 a.m. New York City time on the third
Business Day before the beginning of the applicable Interest Period, provided
that in the absence of such selection by the Borrower in an Interest Election
Request, an Interest Period will have a duration of three months and provided
further, that each such election shall be for the same duration as elections
made with respect to the same period under each other Senior Loan Agreement with
respect to which the Borrower has the ability to elect the duration of Interest
Periods.

 

(b)  The Borrower hereby promises to pay to the Administrative Agent, for the
account of the Lenders, interest on the unpaid principal amount of each Loan for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full, at a rate per annum equal to, for each Interest
Period, the LIBO Rate for such Loan for such Interest Period plus the applicable
Margin for such Loan for such period plus, subject to Section 10.02(b) of the
Common Security Agreement, upon the occurrence and during the continuance of any
Event of Default under the Common Security Agreement (other than any Event of
Default under clause (a) of Section 10.01 thereof relating to this Agreement for
which a default rate is being applied in accordance with Section 3.02(d) below),
the Default Margin.

 

(c)  Accrued interest on each Loan shall be payable (i) on each Interest Payment
Date for such Loan and (ii) upon the payment or prepayment thereof (on the
principal amount paid or prepaid).  Promptly after the determination of any
interest rate provided for herein or any change therein, the Administrative
Agent shall give notice thereof to each of the Lenders and the Borrower.

 

(d)  If any installment of principal of any Loan or any other amount (including
interest on a Loan or any fee hereunder) payable hereunder is not paid in full
when due (whether at the stated due date, by acceleration, by mandatory
prepayment or otherwise), the Borrower hereby agrees to pay from time to time
upon demand interest on the amount past due and unpaid for such period of time
within each related Default Interest Period during which such amount shall
remain due and unpaid, at a rate per annum equal to (i) in respect of principal,
the Default Margin plus the greater of (A) the rate of interest payable in
respect of such principal pursuant to Section 3.02(b) (or, if applicable,
Section 5.02) in effect immediately prior to such default in payment and (B) the
sum of the LIBO Rate for such Default Interest Period plus the Margin and
(ii) in respect of such other amounts, the Default Margin plus the LIBO Rate for
such Default Interest Period plus the Margin.

 

Section 4.                                            Payments; Pro Rata
Treatment; Computations; Etc.

 

4.01                           Payments.

 

(a)  Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement
(including fees and indemnities) shall be made in U.S. Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the
Administrative Agent at its account with BNP Paribas, ABA number 026-007-689,
account number 103-130-00103 (SWIFT code BNPAUS3N), not later than 11:00 a.m.
New York time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).

 

9

--------------------------------------------------------------------------------


 

(b)  Each payment received by the Administrative Agent under this Agreement for
the account of any Lender shall be paid by the Administrative Agent promptly to
such Lender, in immediately available funds, for the account of such Lender’s
Applicable Lending Office for the Loan or other obligation in respect of which
such payment is made.

 

(c)  If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension.

 

4.02                           Pro Rata Treatment.  Except to the extent
otherwise provided herein or in the Common Security Agreement:

 

(a) the Loans shall be disbursed by the Lenders pro rata in accordance with the
principal amount of each respective Lender’s Commitment; all disbursements of
Loans hereunder shall be made pro rata as between Tranche A Loans and Tranche B
Loans based on the aggregate unutilized Commitments therefor;

 

(b) each payment of commitment fees under Section 2.05 in respect of the
Commitments shall be made for the account of the Lenders pro rata in accordance
with the principal amount of each respective Lender’s Commitment;

 

(c) each payment or prepayment of principal of Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them; and

 

(d) each payment of interest on Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
the Loans then due and payable to the respective Lenders.

 

4.03                           Computations.  Interest on Loans and commitment
fee shall be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest and commitment fee are payable.

 

4.04                           Notices of Disbursement.  Notices of Disbursement
delivered by the Borrower to the Administrative Agent shall be irrevocable,
shall comply with the requirements of Section 11.04 of the Common Security
Agreement, and shall be effective only if received by the Administrative Agent
not later than 11:00 a.m. New York time at least five Business Days prior to the
date designated for such disbursement.

 

If received later than 11:00 a.m. New York time on any day, such notice shall be
effective on the next succeeding Business Day unless the Borrower is notified by
the Administrative Agent that such notice shall be effective on the original
Business Day.

 

The Administrative Agent shall notify the Lenders of the contents of each Notice
of Disbursement promptly (and in any event by the Business Day after the
Administrative Agent’s receipt thereof).

 

10

--------------------------------------------------------------------------------


 

4.05                           Non-Receipt of Funds by the Administrative
Agent.  Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which the Borrower is to make payment to the Administrative
Agent for the account of one or more of the Lenders hereunder (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that the Borrower does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Borrower has not in fact made the Required Payment to
the Administrative Agent, the recipient(s) of such payment shall, on demand,
repay to the Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
(the “Advance Date”) such amount was so made available by the Administrative
Agent until the date the Administrative Agent recovers such amount at a rate per
annum equal to that indicated by the Administrative Agent in a notice to such
recipient(s) as the Administrative Agent’s cost of funds for such period
(determined by the Administrative Agent in its sole discretion, which
determination shall be conclusive) and, if such recipient(s) shall fail promptly
to make such payment, the Administrative Agent shall be entitled to recover such
amount, on demand, from the Borrower, together with interest as aforesaid;
provided, however, that if neither the recipient(s) nor the Borrower shall
return the Required Payment to the Administrative Agent within three Business
Days of the Advance Date, then, retroactively to the Advance Date, the Borrower
and the recipient(s) shall each be obligated retroactively to the Advance Date
to pay interest in respect of the Required Payment at the rate of interest
provided for pursuant to Section 3.02 (and, in case the recipient(s) shall
return the Required Payment to the Administrative Agent, without limiting the
obligation of the Borrower under Section 3.02 to pay interest to such
recipient(s) in respect of the Required Payment).  In the event that the
Borrower and the recipient(s) both return the Required Payment to the
Administrative Agent together with interest thereon as required hereby, the
Administrative Agent shall promptly pay to the recipient(s) such Required
Payment together with such interest paid by the recipient(s).

 

4.06                           Right to Setoff.  The provisions of Section 15.16
of the Common Security Agreement are incorporated herein mutatis mutandis.

 

Section 5.                                            Yield Protection, Etc.

 

5.01                           Additional Costs.

 

(a)                                  Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement, including any application of
the Regulation D requirement, against assets of, deposits with or for the
account of, or credit extended by, any Lender; or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or any Loans made
by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loans (or of maintaining its obligation to
make any such Loan) or to reduce the

 

11

--------------------------------------------------------------------------------


 

amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender, as the case
may be, for such additional costs incurred or reduction suffered to the extent
not otherwise compensated under any other provision of the Financing Documents.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender setting forth in reasonable detail the computation of the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 270 days prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

(e)                                  Reserve Requirement.  In the event that any
Lender shall determine (which determination shall, absent manifest error, be
final and conclusive and binding on all the parties hereto) at any time that it
is required to maintain reserves in respect of Eurocurrency Liabilities during
any period during which the principal amount of any Loan is outstanding (each
such period, for such Lender, a “LIBOR Reserve Period”), but only in respect of
any period during which any reserve shall actually be maintained by such Lender
for the Loans as a result of a reserve requirement applicable to it under
Regulation D in connection with Eurocurrency Liabilities, then such Lender shall
promptly give notice to the Borrower and the Administrative Agent of such
determination, and the Borrower shall pay to such Lender additional interest on
the unpaid principal amount of such Loan during such LIBOR Reserve Period at a
rate per annum which shall, during each monthly period applicable to such Loan,
be the amount by which (i) the LIBO Rate for such monthly period divided (and
rounded upward, if necessary, to the next whole multiple of 1/100 of 1%) by a
percentage equal to 100% minus the then-stated maximum rate of all reserve
requirements (including, without limitation, any marginal,

 

12

--------------------------------------------------------------------------------


 

emergency, supplemental, special or other reserves) applicable to such Lender in
respect of Eurocurrency Liabilities exceeds (ii) the LIBO Rate for such monthly
period.  Additional interest payable pursuant to the immediately preceding
sentence shall be paid by the Borrower at the time that it is otherwise required
to pay interest in respect of such Loan or, if later demanded by any Lender,
promptly on the next Principal Repayment Date of the Loans after such demand. 
Each Lender agrees that, if it gives notice to the Borrower and the
Administrative Agent of the existence of a LIBOR Reserve Period, it shall
promptly notify the Borrower and the Administrative Agent of any termination
thereof, at which time the Borrower shall cease to be obligated to pay
additional interest to such Lender pursuant to the first sentence of this
paragraph until such time, if any, as a subsequent LIBOR Reserve Period shall
occur.

 

5.02                           Alternate Interest Rate.  Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any LIBO Rate
for any Interest Period or Default Interest Period:

 

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period or Default
Interest Period; or

 

(b)  the Majority Bank Lenders reasonably determine and notify the
Administrative Agent that (i) the LIBO Rate, for such Interest Period or Default
Interest Period will not adequately reflect the cost to such Lenders of making
or maintaining Loans, or maintaining any other amount hereunder not paid when
due, for such Interest Period or Default Interest Period or (ii) deposits in
U.S. Dollars in the London interbank market are not available to Lenders in the
ordinary course of business in sufficient amounts to make and/or maintain their
Loans,

 

then the Administrative Agent shall notify the Borrower thereof and the
following provisions shall apply:

 

(A)  During the thirty-day period following the date of any such notice (the
“Negotiation Period”), the Administrative Agent (on behalf of the Lenders) and
the Borrower will negotiate in good faith for the purpose of agreeing upon an
alternative, mutually acceptable basis (the “Substitute Basis”) for determining
the rate of interest to be applicable to Loans, and any other amounts hereunder
not paid when due, from time to time and if, at the expiry of the Negotiation
Period, the Administrative Agent (with the consent of all of the Lenders) and
the Borrower have agreed upon a Substitute Basis and any required Government
Approvals therefor have been obtained, the Substitute Basis shall take effect
from such date (including such retroactive date) as the Administrative Agent (on
behalf of the Lenders) and the Borrower may in such circumstance agree.

 

(B)  If at the expiry of the Negotiation Period, a Substitute Basis shall not
have been agreed upon or any required Government Approvals therefor shall not
have been obtained, the Administrative Agent shall notify the Borrower of the
cost to the Lenders (as reasonably determined by them) of funding and
maintaining the outstanding affected Loans, and any other amounts hereunder not
paid when due for such Interest Period or Default Interest Period and the
interest payable to the Lenders on Loans and such other

 

13

--------------------------------------------------------------------------------


 

amounts not paid when due to which such Interest Period or Default Interest
Period applies shall be interest at a rate per annum equal to the cost of
funding and maintaining such Loans or such other amounts as so notified by the
Administrative Agent plus the applicable Margin plus, during any Interest Period
or any Default Interest Period during the continuance of any Event of Default
under Article X of the Common Security Agreement (other than any Event of
Default under Section 10.01(a) thereof relating to this Agreement), the Default
Margin.

 

The procedures specified in (A) and (B) above shall apply to each relevant
period succeeding the first such period to which they were applied unless and
until the Administrative Agent notifies the Borrower that the condition referred
to in clause (a) of this Section 5.02 no longer exists or the Administrative
Agent (at the request of the Majority Bank Lenders) notifies the Borrower that
the condition referred to in clause (b) of this Section 5.02 no longer exists
(which notice the Lenders agree to give or cause to be given promptly following
the cessation of such condition), whereupon interest on Loans shall again be
determined in accordance with the provisions of Section 3.02, effective
commencing on the third Business Day after the date of such notice.

 

5.03                           Illegality.  Notwithstanding any other provision
of this Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make Loans hereunder, then
such Lender shall promptly notify the Borrower thereof (with a copy to the
Administrative Agent) and such Lender’s obligation to make Loans to the Borrower
shall be suspended until such time as such Lender may again make Loans. 
Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to maintain
Loans, then, at the election of such Lender (by notice to the Administrative
Agent, who shall promptly notify the Borrower), the Borrower will prepay,
without any penalty or premium whatsoever, such Lender’s outstanding Loans in
full (or in the amount of the affected portion thereof) together with accrued
interest thereon and all other amounts payable to such Lender hereunder
(including amounts payable under Section 5.04) to the Administrative Agent for
account of such Lender, on the last day of the then current Interest Period or
Default Interest Period for such Loans (or on such earlier date as shall be
certified by the Lender as being the last permissible date for such prepayment
under the relevant law, rule, regulation, treaty or directive), provided,
however, that the Borrower shall not be obligated to make any such prepayment
less than ten days following its receipt of such notice by the Administrative
Agent.  Each Lender will designate a different Applicable Lending Office for the
portion of its Commitment or Loans affected by such illegality if such
designation will avoid the need for such a suspension or required prepayment or
reduce the amount of the portion of the Commitment subject to suspension or the
portion of the Loans subject to prepayment, as the case may be; provided,
however, that no Lender shall be obligated to so designate a different
Applicable Lending Office (i) located in the United States of America or (ii) if
such Lender determines that such designation would be disadvantageous to such
Lender compared to the designation of its then current Applicable Lending
Office.

 

5.04                           Compensation.  Upon request of the Administrative
Agent on behalf of any Lender, the Borrower shall pay to the Administrative
Agent for the account of such Lender such amount or amounts as shall be
sufficient to compensate it for any loss, cost or reasonable expense (other than
in-house management costs or lost profit or margin) that such Lender has
certified to the Borrower as being attributable to:

 

14

--------------------------------------------------------------------------------


 

(a)  any payment or prepayment by the Borrower of a Loan made by such Lender for
any reason (including, without limitation, the acceleration of the Loans
pursuant to Section 10.02 of the Common Security Agreement and prepayments made
pursuant to Section 2.10 or Section 2.11 of this Agreement, but excluding
prepayments pursuant to Section 9.02 of the Common Security Agreement) on a date
other than the last day of an Interest Period for such Loan; or

 

(b)  any failure by the Borrower for any reason (including, without limitation,
the failure of any of the conditions precedent specified in Section 6 of this
Agreement or in Article XI of the Common Security Agreement to be satisfied) to
borrow a Loan from such Lender on the date for such disbursement for such Loan
specified in the relevant Notice of Disbursement given pursuant to Section 2.02,
other than any failure which results from such Lender wrongfully suspending its
obligation or wrongfully failing to make Loans to the Borrower or wrongfully
terminating its Commitment under this Agreement;

 

provided, however, that the Borrower shall not be required to compensate any
Lender for losses, costs or expenses attributable to a mandatory prepayment made
pursuant to Section 5.03 hereof.

 

Such compensation shall include an amount equal to the excess, if any, of
(i) the amount of interest that otherwise would have accrued on the principal
amount so paid or prepaid or not borrowed for the period from the date of such
payment, prepayment or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for the disbursement of such Loan) at the applicable rate of interest for such
Loan provided for herein (excluding, however, the applicable Margin or Default
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that otherwise would have accrued on such principal
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market.  A certificate of such Lender setting
forth in reasonable detail any amount or amounts which such Lender is entitled
to receive pursuant to this Section 5.04 and setting forth in reasonable detail
the manner in which such amounts shall have been determined shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

5.05                           Covered Taxes.  The Borrower agrees that, whether
or not any Loan is made hereunder:

 

(a)  All payments of principal of and interest on the Loans and all other
amounts payable on, under or in respect of this Agreement, the Loans or the
Common Security Agreement by the Borrower to the Administrative Agent or any
Lender or, in the case of amounts payable under Section 2.06, to the Loan PRI
Insurer, including, without limitation, amounts payable by the Borrower under
clause (b) of this Section 5.05 and amounts payable by the Borrower under
Section 2.06, shall be made by the Borrower free and clear of, and without
deduction or withholding for, any and all present and future income, stamp and
other taxes and levies, imposts, deductions, charges, fees, compulsory loans and
assessments whatsoever (including interest thereon and penalties with respect

 

15

--------------------------------------------------------------------------------


 

thereto, if any, collectively, “Taxes”), other than Excluded Taxes, imposed,
assessed, levied or collected by any competent authority in Bolivia or any
political subdivision or taxing authority thereof or therein or by any other
jurisdiction from or through which payments of the Loans or other amounts
payable by the Borrower hereunder and thereunder are made, that are so imposed,
assessed, levied or collected in respect of this Agreement, the Loans, the
Notes, the Common Security Agreement, the Security Documents, the execution,
registration, enforcement, notarization or other formalization of any thereof,
and any payments of principal, interest, charges, fees, commissions or other
amounts made on, under or in respect thereof (hereinafter called “Covered
Taxes”) all of which will be timely paid by the Borrower, for its own account.

 

(b)  The Borrower will indemnify the Administrative Agent and each Lender
against, and reimburse the Administrative Agent and each Lender on demand for,
any Covered Taxes paid by the Administrative Agent or any Lender and any loss,
liability, claim or expense, including interest, penalties, judgments, costs or
disbursements and reasonable and documented legal fees, which the Administrative
Agent or any Lender may incur at any time arising out of or in connection with
any failure of the Borrower to make any payment of Covered Taxes when due.  Each
Lender and the Administrative Agent (as to amounts payable to it for its own
account) agrees to notify the Borrower of all such Covered Taxes promptly upon
becoming aware of the same.

 

(c)  In the event that the Borrower is required by applicable law, decree or
regulation to deduct or withhold Covered Taxes from any amounts payable on,
under or in respect of this Agreement, the Loans, the Notes or the other
Financing Documents (including amounts payable under clause (b) of this
Section 5.05), the Borrower shall pay the Administrative Agent and each Lender
such additional amount as may be required, after the deduction or withholding of
Covered Taxes (and any deduction or withholding applicable to additional amounts
paid pursuant to this Section 5.05(c)), to enable the Person entitled to such
amount to receive from the Borrower an amount equal to the full amount stated to
be payable under this Agreement, the Loans or the other Financing Documents.

 

(d)  The Borrower shall furnish to the Administrative Agent original or
certified copies of tax receipts in respect of any withholding by it of Covered
Taxes required under this Section 5.05 as promptly as reasonably practicable
after the date of each payment hereunder as to which such withholding is
required, and the Borrower shall promptly furnish to the Administrative Agent
any other information, documents and receipts that the Administrative Agent or
any Lender may from time to time reasonably require to establish to its
satisfaction that full and timely payment has been made by the Borrower of all
Covered Taxes required to be paid under this Section 5.05.

 

5.06                           Mitigation.  If, as a result of a Change in Law,
an event or circumstance occurs that would entitle a Lender to exercise any of
the rights or benefits afforded by this Section 5, such Lender, if it determines
to exercise such rights or benefits, promptly upon becoming aware of the same,
shall take such steps as may be reasonably available to eliminate or mitigate
the effects of such event or circumstance, to include, without limitation,
designating a different Applicable Lending Office; provided, however, that such
Lender shall not be under any

 

16

--------------------------------------------------------------------------------


 

obligation to take any step that would (a) result in its incurring additional
costs or taxes or (b) otherwise be disadvantageous to such Lender.

 

5.07                           Applicable Lending Offices.  A Lender may change
its Applicable Lending Office for any Loan to any location that would not at the
time of such change increase the amount payable by the Borrower pursuant to
Section 5.05 by written notice to the Administrative Agent, the Collateral Agent
and the Borrower and such notice shall be effective for purposes of this
Agreement as of the date specified therein.

 

5.08                           Replacement Lender.  Subject to the last sentence
of this Section 5.08, if any Lender (a “Subject Creditor”) (a) claims material
compensation from the Borrower under (or suspends certain of its obligations by
virtue of) Section 5.01, 5.03, 5.04 or 5.05 hereof (without prejudice to any
amounts then due to such Lender under Section 5.01, 5.03, 5.04 or 5.05 hereof)
or (b) fails to make any Loan required to be made by it on the date specified
therefor, the Borrower may designate a willing bank or other financial
institution (a “Substitute Lender”) acceptable to the Majority Bank Lenders,
that may or may not at such time be a Lender, to assume in accordance with
Section 10.05(b) hereof all (but not part of) the Commitments and the
obligations of such Subject Creditor hereunder and to purchase the outstanding
Loans held by such Subject Creditor and such Subject Creditor’s rights
hereunder, in each case on a date mutually acceptable to the Substitute Lender
and the Borrower, without recourse upon, or warranty by, or expense to, such
Subject Creditor, for a purchase price equal to the outstanding principal amount
of the Loans held by such Subject Creditor plus all interest accrued thereon and
all other amounts owing to such Subject Creditor hereunder, and upon such
assumption and purchase by the Substitute Lender, such Substitute Lender shall
be deemed to be a “Lender” for purposes of the Financing Documents and a
“Lender” hereunder (except as provided in the next succeeding sentence) and such
Subject Creditor shall cease to be a “Lender” for purposes of the Financing
Documents and a “Lender” hereunder (but shall continue to benefit from Sections
5.01, 5.05 and 10.06 hereof and Section 15.14 of the Common Security Agreement)
and shall no longer have any obligations hereunder.  Anything in the foregoing
to the contrary notwithstanding, unless the Administrative Agent otherwise
agrees, a Substitute Lender that is a bank or other financial institution that
(1) has not assumed all risks of a Lender hereunder (by virtue of a
participation to another Person or otherwise) or is unable to vote independently
its interests hereunder (by virtue of an agreement with another Person or
otherwise) or (2) has received any direct or indirect additional collateral or
support for its extensions of credit hereunder shall not be permitted to (x)
attend confidential Lender meetings among the other Lenders and their advisors,
(y) receive confidential communications of the other Lenders or their advisors
or (z) vote its Commitments or its Loans on any matter where the vote of the
Lenders or any of them is necessary or advisable (and, in the event that such a
vote is taken, the Commitments and the Loans of such Substitute Lender shall be
disregarded for purposes of computation).

 

Section 6.                                            Conditions Precedent.

 

6.01                           Initial Loans.  The obligation of each Lender to
make its initial Loan hereunder is subject to the satisfaction (or waiver by
each Lender and, to the extent required by the terms of the Loan PRI Policy, by
the Loan PRI Insurer) of each of the following conditions:

 

17

--------------------------------------------------------------------------------


 

(a)  Satisfaction of Common Conditions Precedent.  The common conditions
precedent set forth in Sections 11.01, 11.02 and 11.03 of the Common Security
Agreement shall have been satisfied (or waived as provided therein) and each
Lender shall have received copies of the notices to such effect required to be
given by each Lender Group pursuant to Section 11.04(e) of the Common Security
Agreement;

 

(b)  Political Risk Insurance.  (i) The Administrative Agent and each Tranche A
Lender shall have received a copy of the Loan PRI Policy duly executed and in
full force and effect in form and substance satisfactory to each Tranche A
Lender, and (ii) the Administrative Agent shall have received a completed and
executed Cover Schedule covering an amount not less than $220,763,095.60; and

 

(c)  Notes.  A promissory note evidencing the obligation of the Borrower to pay
the principal of the Loans shall have been duly completed, executed and
delivered to each Lender requesting such promissory note.

 

6.02                           Each Loan.  The obligation of each Lender to make
any Loan hereunder, including its initial Loan, is subject to the satisfaction
(or waiver, in the case of the initial disbursement, by each Lender and, in the
case of any subsequent disbursement, the Majority Bank Lenders (save as provided
in Section 10.03(a)) and, to the extent required by the terms of the Loan PRI
Policy, by the Loan PRI Insurer) of the following conditions:

 

(a)  Satisfaction of Common Conditions Precedent.  The common conditions
precedent set forth in Section 11.03 of the Common Security Agreement shall have
been satisfied (or waived as provided therein);

 

(b)  Notice of Disbursement.  The aggregate amount of Tranche A Loans requested
in any Notice of Disbursement shall not, when added to the amount of Tranche A
Loans outstanding as of the date of such Notice of Disbursement, exceed the
Current Amount Insured for Principal; and

 

(c)  Political Risk Insurance.  The Loan PRI Policy, with a Current Amount
Insured for Principal equal to or greater than the aggregate principal amount of
the Tranche A Loans outstanding plus the amount of the Tranche A Loans requested
in accordance with the terms of the Notice of Disbursement, shall continue to be
in full force and effect and all fees, premiums and other amounts payable in
respect thereof shall have been paid in accordance therewith.

 

Section 7.                                            Representations and
Warranties.  In addition to the representations and warranties contained in
Article VII of the Common Security Agreement, the Borrower represents and
warrants that, as of the date hereof and as of each date of a disbursement of
Loans hereunder:

 

(a)  Loan PRI Policy Project Information.  All information contained in the Loan
PRI Policy Application provided by the Borrower in relation to the scope and
nature of the Project (as such term is defined in the Loan PRI Policy) is true
and correct in all material respects as of the date of this Agreement.

 

18

--------------------------------------------------------------------------------


 

Section 8.                                            Covenants.

 

8.01                           Common Security Agreements Covenants.

 

(a)  Common Security Agreements Covenants.  The Borrower agrees that, so long as
any Lender has any Commitment hereunder or any amount payable under this
Agreement remains unpaid, it shall observe and perform each of the covenants set
forth in Article VIII of the Common Security Agreement, which covenants and
agreements are incorporated by reference in this Agreement as if fully set forth
herein, in accordance with their terms unless waived in accordance with the
Common Security Agreement.

 

(b)  Central Bank Filing.  As soon as practicable but in any event no later than
10 Business Days after the date of execution and delivery of this Agreement, the
Borrower shall file the requisite information regarding the Loans with the
Bolivian Central Bank and shall provide the Administrative Agent with evidence
of such registration promptly upon such filing.

 

8.02                           PRI Policy.

 

(a)  The Borrower agrees that, in the event the Administrative Agent notifies
the Borrower that it has or intends to file a claim on behalf of the Tranche A
Lenders for payment under the Loan PRI Policy the Borrower shall (i) act at all
times with due diligence and use all reasonable efforts to avoid or minimize
loss (as such term is defined in the Loan PRI Policy), including (A) pursuing in
consultation with the Administrative Agent all reasonable diplomatic, legal,
administrative, judicial and informal means which may be reasonably available
for the minimization or recovery of any loss including the application for any
injunctive or peremptory relief and (B) with respect to a potential loss due to
the inability to convert Bolivianos to Dollars or to transfer Bolivianos or
Dollars from Bolivia for the purpose of making payments in respect of Senior
Loan Obligations, taking all reasonable steps to effect conversion and transfer
of the funds through any legal means and it shall co-operate fully with the Loan
PRI Insurer in the investigation of any claim, the resolution of any potential
claim situation and the pursuit of any claim salvage, such co-operation to
include disclosure of records and documents and the making available of
witnesses and (ii) reasonably cooperate in good faith with the Administrative
Agent, the Tranche A Lenders and the Loan PRI Insurer with respect to any
verification of claim eligibility or amount by the Loan PRI Insurer (including,
but not limited to providing evidence, documentation, information, certificates
and other forms of proof reasonably requested in connection therewith).

 

(b)  The Borrower shall not take action or omit to take action which would
either permit the termination of the Loan PRI Policy prior to its stated term or
give rise to an exclusion or defense to payment applicable to an insured loss
thereunder.

 

19

--------------------------------------------------------------------------------


 

Section 9.                                            Events of Default;
Remedies.

 

9.01                           Events of Default.  Each of the following events
shall be an “Event of Default” under this Agreement:

 

(a)  Common Security Agreement Events of Default.  The occurrence and
continuance of any Event of Default (as defined in the Common Security
Agreement) set forth in Section 10.01 of the Common Security Agreement.

 

(b)  Loan Agreement Events of Default.  The Borrower fails to perform or observe
any covenant, agreement or obligation to be performed or observed by it under
this Agreement (other than a covenant or agreement also set forth in the Common
Security Agreement), and such failure continues uncured for a period of 30 days
after notice to the Borrower specifying the failure and requesting its cure.

 

(c)  Termination of Loan PRI Policy.  The Loan PRI Policy (or any material
provision thereof) is declared to be void or is terminated by the Loan PRI
Insurer or is declared to be unenforceable against the Loan PRI Insurer by an
arbitration award unless the Loan PRI Policy has been replaced by an alternative
insurance policy covering similar risks to those insured under the Loan PRI
Policy, on terms reasonably acceptable to the Tranche A Lenders and with
insurers acceptable to the Tranche A Lenders holding more than 50% of the
aggregate amount of uncancelled and undrawn Tranche A Loan Commitments and
outstanding Tranche A Loans (a “Replacement Loan PRI Policy”) within 60 days of
such declaration or termination.

 

9.02                           Remedies.

 

(a)  Common Security Agreement Remedies.  Upon the occurrence and continuance of
an Event of Default described in Section 9.01(a) hereof, the Lenders shall have,
subject to the terms of the Common Security Agreement, each of the rights and
remedies provided in Article X of the Common Security Agreement (in addition to
any and all other available remedies at law and in equity, except as expressly
set forth herein and in the Common Security Agreement).

 

(b)  Single Lender Group Event of Default Remedies.  Immediately upon the
occurrence and during the continuance of an Event of Default described in
Section 9.01(b) or 9.01(c) hereof, the Administrative Agent may, and if
instructed by the Majority Bank Lenders (or, in the case of Section 9.01(c), by
Tranche A Lenders holding more than 50% of the outstanding Tranche A Loans)
shall, by notice to the Borrower terminate the Commitments and/or declare the
principal amounts then outstanding of, and accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable and such
notice deemed given, without presentment, demand, notice, protest or other
formalities of any kind, all of which are expressly waived by the Borrower.

 

20

--------------------------------------------------------------------------------


 

Section 10.                                      Miscellaneous.

 

10.01                     Waiver.  Except as expressly provided herein, no
failure on the part of the Administrative Agent or any Lender to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

10.02                     Notices.

 

(a)  Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be (i) in writing (including telex
or telecopier) and (ii) telexed, telecopied or sent by overnight courier (if for
inland delivery) or international courier (if for overseas delivery) to a party
hereto at its address and contact number specified in the signature
pages hereto, or at such other address and contact number as is designated by
such party in a written notice to the other parties hereto.

 

(b)  All such notices and communications shall be effective (i) if sent by
telex, when sent (with the correct answerback), (ii) if sent by telecopier, when
sent (on receipt of written or oral confirmation of receipt) and (iii) if sent
by courier, (A) one day after deposit with an overnight courier if for inland
delivery and (B) three days after deposit with an international courier if for
overseas delivery.  Notice of any address or facsimile number change shall be
effective only upon receipt.

 

10.03                     Amendments, Etc.  Except as otherwise expressly
provided in this Agreement and subject to Section 15.18 of the Common Security
Agreement, any provision of this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by the Borrower and the
Majority Bank Lenders (or the Administrative Agent acting with the express
written consent of the Majority Bank Lenders), and any provision of this
Agreement may be waived only by an instrument in writing signed by the Majority
Bank Lenders (or by the Administrative Agent acting with the express written
consent of the Majority Bank Lenders) and no such consent by the Borrower shall
be required in the case of such a waiver; provided, however, that, and subject
to Section 15.18 of the Common Security Agreement:  (a) no amendment,
modification, supplement or waiver shall, unless by an instrument signed by all
of the Lenders:  (i) increase, or extend the term of any Commitments, or extend
the time for the termination of any Commitments, (ii) extend the date fixed for
the payment of principal of or interest on any Loan or any commitment or other
fee hereunder, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or any commitment or
other fee payable hereunder, or alter the basis for calculating any such
obligations, (v) alter the rights or obligations of the Borrower to prepay
Loans, (vi) alter the terms of this Section 10.03 or Section 4.02, (vii) modify
the definition of the term “Majority Bank Lenders” or modify in any other manner
the number or percentage of the Lenders required to make any determinations or
waive any rights hereunder or to modify any provision hereof, (viii) waive any
of the conditions precedent to initial disbursement of Loans on the Initial
Disbursement Date set forth in Section 6, (viii) waive the condition precedent
to the

 

21

--------------------------------------------------------------------------------


 

disbursement of Loans set forth in Section 6.02(c) or (ix) relinquish or
diminish any security or support for the Borrower’s obligations hereunder;
(b) any amendment, modification or supplement of this Agreement insofar as it
relates to the rights, duties or obligations of the Administrative Agent shall
require the consent of the Administrative Agent; (c) any amendment, modification
or supplement requiring the consent of the Loan PRI Insurer under the Loan PRI
Policy shall require the Loan PRI Insurer’s consent under this Agreement; and
(d) any amendment, modification or supplement of this Agreement insofar as it
relates only to the rights of the Tranche A Lenders (as such) shall require the
consent of the Tranche A Lenders holding more than 50% of the aggregate amount
of uncancelled and undrawn Tranche A Loan Commitments and outstanding Tranche A
Loans.  Any amendment, modification, supplement or waiver hereunder shall be for
such period and shall be subject to such conditions as shall be specified in the
instrument effecting the same and shall be effective only in the specific
instance and for the purpose for which given.  Except as specifically set forth
herein, the Administrative Agent shall take direction under this Agreement from
the Majority Bank Lenders.

 

10.04                     Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

10.05                     Assignments and Participations.

 

(a)  The Borrower may not assign any of its rights or obligations hereunder
without the prior written consent of all of the Lenders and the Administrative
Agent (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).

 

(b)  Each of the Lenders may assign any and all of its rights and obligations
hereunder (including all or a portion of its Commitment and/or the Loans at the
time owing to it) (which assignment shall be deemed to include such Lender’s
corresponding rights and obligations under the other Financing Documents, as a
“Lender”) upon prior written notice to the Administrative Agent and the
Borrower, and with the consent of the Borrower (such consent not to be
unreasonably withheld), provided, however, that (i) no such consent by the
Borrower shall be required in the case of an assignment to another Lender, to an
Affiliate of a Lender, to the Loan PRI Insurer or to a bank, financial
institution or other entity that makes or invests in commercial loans in the
ordinary course of its business, and that has (or is an affiliate of an entity
that has) a combined capital surplus of at least U.S.$500 million, (ii) no such
consent of the Borrower shall be required during a Default or Event of Default,
(iii) each such assignment by a Lender of its Loans and Commitment shall be made
in such manner so that the same portion of its Loans and Commitment is assigned
to the respective assignee and (iv) any assignment of Tranche A Loans and
Tranche A Loan Commitments shall be made in compliance with the notice and any
other requirements of the Loan PRI Policy.  Upon execution and delivery by the
assignor and assignee (other than the Loan PRI Insurer) to the Borrower and the
Administrative Agent, and execution by the Administrative Agent, of an
assignment and acceptance agreement substantially in the form of Exhibit C
hereto (such agreement, an “Assignment and Acceptance”), the assignee shall
have, to the extent of such assignment, the rights, obligations and benefits of
a Lender hereunder holding the Commitment and Loans (or portion(s) thereof)
assigned to it (in addition to the Commitment and Loans, if any, theretofore
held by such assignee) and the assigning Lender shall, to the extent of such
assignment, be released from the Commitment and Loans (or portion(s) thereof) so
assigned.  In the case of an assignment of

 

22

--------------------------------------------------------------------------------


 

Tranche A Loans to the Loan PRI Insurer in connection with a claim under the
Loan PRI Policy, upon execution by the assignor of a written instrument in the
form agreed between the assignor and the Loan PRI Insurer (an “Assignment to
Insurer”), and notice thereof to the Administrative Agent, the Loan PRI Insurer
shall have, to the extent of such assignment, the rights, obligations and
benefits of a Lender hereunder holding the Tranche A Loans (or portion thereof)
assigned to it.  In the case of an Assignment and Acceptance or an Assignment to
Insurer covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 5.01, 5.05 and 10.06 of this Agreement and
Section 15.14 of the Common Security Agreement.

 

(c)  Each Lender may, without the consent of or notice to the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 10.03(a) that affects such
Participant.  Subject to paragraph (d) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 5.01 and 5.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 4.06
as though it were a Lender; provided that such Participant agrees to be subject
to Section 4.02 as though it were a Lender.

 

(d)  A Participant shall not be entitled to receive any greater payment under
Section 5.01 or 5.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

 

(e)  No sale of a participation by a Lender shall alter such Lender’s
obligations under this Agreement.  The Borrower and the Administrative Agent
shall, notwithstanding any sale of a participation, be entitled to continue to
deal solely and directly with such Lender.

 

(f)  A Lender or the Administrative Agent, as the case may be, may furnish any
information concerning the Borrower in the possession of such Lender or the
Administrative Agent from time to time to assignees and Participants (including
prospective assignees and Participants) subject to the confidentiality
provisions set forth in Section 15.07 of the Common Security Agreement.

 

(g)  Assignment of Loans to Loan PRI Insurer.  Each Tranche A Lender may assign,
in whole or in part, its interest in the Tranche A Loans to the Loan PRI Insurer
pursuant

 

23

--------------------------------------------------------------------------------


 

to the Loan PRI Policy (or any Replacement Loan PRI Policy) without any
restrictions contained herein or otherwise.  The Borrower hereby agrees to
cooperate with the Administrative Agent, such Tranche A Lender and the Loan PRI
Insurer and to take all actions necessary to effect any such assignment.  In the
event that the Loan PRI Insurer makes a payment pursuant to the Loan PRI Policy
to any Tranche A Lender, the Borrower and the Tranche A Lenders shall recognize
the Loan PRI Insurer’s full rights of subrogation to the Tranche A Lender to
whom the claim payment was made, including to share pro rata with the other
Tranche A Lenders in payments received and distributed according to the terms of
this Agreement.

 

10.06       Survival/Reinstatement.  The obligations of the Borrower under
Section 5 shall survive the repayment of the Loans and the termination of the
Commitments.  This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Borrower’s
obligations hereunder, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by the
Administrative Agent or any Lender.  In the event that any payment or any part
thereof is so rescinded, reduced, restored or returned, such obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
restored or returned.

 

10.07       No Immunity.  To the extent that any party hereto has or hereafter
may acquire any immunity from jurisdiction of any court or from any process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution, sovereign immunity or otherwise) with respect to
itself or its property, it hereby irrevocably waives such immunity, to the
fullest extent permitted by law, in respect of its obligations under this
Agreement.

 

10.08       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

10.09       GOVERNING LAW AND SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.  The provisions of Section 15.12 of the Common Security Agreement are
incorporated herein mutatis mutandis.  The Borrower confirms its appointment of
CT Corporation System as agent for service of process, pursuant to
Section 15.12(c) of the Common Security Agreement.

 

10.10       WAIVER OF JURY TRIAL.  EACH OF THE BORROWER AND THE LENDERS HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED
ON CONTRACT, TORT OR OTHER THEORY.

 

10.11       Judgment Currency.  This is an international loan transaction in
which the specification of U.S. Dollars and payment in New York, New York,
United States of America is of the essence, and U.S. Dollars shall be the
currency of account in all events.  The provisions of Section 15.13 of the
Common Security Agreement are incorporated herein mutatis mutandis.

 

24

--------------------------------------------------------------------------------


 

10.12       Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

The Borrower

 

 

 

 

 

MINERA SAN CRISTÓBAL S.A.

 

 

 

 

 

 

 

By:

/s/ Jeffrey G. Clevenger

 

 

 

Name: Jeffrey G. Clevenger

 

 

Title: Director

 

 

 

Address for Notices:

Minera San Cristóbal

 

 

Calle Campos No. 265

 

 

P.O. Box 13790

 

 

La Paz, Bolivia

 

 

 

 

Attention:

President

 

Fax No.:

+591 2 433737

 

Telephone No.:

+591 2 433800

 

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                               ,
that she/he is a                                  of
                                             , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

--------------------------------------------------------------------------------


 

 

The Administrative Agent

 

 

 

 

 

BNP PARIBAS,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Jeffrey Stufsky

 

 

 

Name: Jeffrey Stufsky

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Vice President

 

 

 

Address for notices:

BNP Paribas

 

 

787 7th Avenue

 

 

New York, NY 10019

 

 

 

 

Attention:

Chris Weik

 

Fax No.:

(212) 471-6697

 

Telephone No.:

(212) 471-6651

 

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                             ,
that she/he is a                                           of
                                               , the corporation described in
and which executed the above instrument; and that she/he signed her/his name
thereto by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

2

--------------------------------------------------------------------------------


 

 

The Lenders

 

 

 

 

Commitment

 

 

 

US$25,000,000

BARCLAYS BANK PLC,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Attorney in Fact

 

 

 

Lending Office:

Barclays Bank PLC

 

 

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

 

 

Address for notices:

Barclays Bank PLC

 

 

Mining and Metals IBD

 

 

5 The North Colonnade

 

 

Canary Wharf

 

 

London E14 4BB

 

 

 

 

Attention:

Grant Willis/David Ellis

 

Fax No.:

+44 207 773 0402

 

Telephone No.:

+44 207 77 30339

 

Telephone No.:

+44 207 77 31429

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                             ,
that she/he is a                                           of
                                              , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

3

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$25,000,000

BNP PARIBAS,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Stufsky

 

 

 

Name: Jeffrey Stufsky

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Vice President

 

 

 

Lending Office:

BNP Paribas

 

 

787 7th Avenue

 

 

New York, NY 10019

 

 

 

 

Address for notices:

BNP Paribas

 

 

787 7th Avenue

 

 

New York, NY 10019

 

 

 

 

Attention:

Chris Weik

 

Fax No.:

(212) 471-6697

 

Telephone No.:

(212) 471-6651

 

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                              ,
that she/he is a                                           of
                                              , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

4

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$20,000,000

AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as a Tranche
A Lender

 

 

 

 

 

 

 

By:

/s/ John W. Wade

 

 

 

Name: John W. Wade

 

 

Title: Director

 

 

 

Lending Office:

Australia and New Zealand
Banking Group Limited

 

 

1177 Avenue of the Americas

 

 

6th Floor

 

 

New York, NY 10036

 

 

 

 

Address for notices:

Australia and New Zealand
Banking Group Limited

 

 

1177 Avenue of the Americas

 

 

6th Floor

 

 

New York, NY 10036

 

 

 

 

Attention:

Ellen Turkel

 

Fax No.:

(212) 536-9258

 

Telephone No.:

(212) 801-9708

 

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                  ,
that she/he is a                                           of
                                         , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

5

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$20,000,000

KFW,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Stufsky

 

 

 

Name: Jeffrey Stufsky

 

 

Title: Attorney in Fact

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Attorney in Fact

 

 

 

Lending Office:

KfW

 

 

Palmengartenstrasse 5-9

 

 

D-60325 Frankfurt am Main

 

 

 

 

Address for notices:

KfW IPEX-Bank

 

 

Dept. X1a1

 

 

Natural Resources

 

 

Palmengartenstrasse 5-9

 

 

D-60325 Frankfurt am Main

 

 

 

 

Attention:

Dirk Sindermann

 

Fax No.:

+49 69 7431 2016

 

Telephone No.:

+49 69 7431 2257

 

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                    ,
that she/he is a                                           of
                                         , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

6

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$17,500,000

NATEXIS BANQUES POPULAIRES,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Amit Roy

 

 

 

Name: Amit Roy

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Anthony Perna

 

 

 

Name: Anthony Perna

 

 

Title: Vice President

 

 

 

Lending Office:

Natexis Banques Populaires

 

 

1251 Avenue of the Americas

 

 

34th Floor

 

 

New York, NY 10020

 

 

 

 

Address for notices:

Natexis Banques Populaires

 

 

1251 Avenue of the Americas

 

 

34th Floor

 

 

New York, NY 10020

 

 

 

 

Attention:

Amit Roy

 

Fax No.:

(212) 872-5162

 

Telephone No.:

(212) 872-5123

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                    ,
that she/he is a                                           of
                                         , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

7

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$15,000,000

CATERPILLAR FINANCIAL SERVICES (UK)
LTD., as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Attorney in Fact

 

 

 

 

Lending Office:

Caterpillar Financial Services (UK) Ltd.

 

 

2405 Stratford Road

 

 

Hockley Heath

 

 

West Midlands B94 6NW

 

 

United Kingdom

 

 

 

 

Address for notices:

Caterpillar Financial Services (UK) Ltd.

 

 

2405 Stratford Road

 

 

Hockley Heath

 

 

West Midlands B94 6NW

 

 

United Kingdom

 

 

 

 

Attention:

Nicola Croucher

 

Fax No.:

+44 1564 78 64 19

 

Telephone No.:

+44 1564 78 64 37

 

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                    ,
that she/he is a                                           of
                                         , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

8

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$12,500,000

N M ROTHSCHILD & SONS LIMITED,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Stufsky

 

 

 

Name: Jeffrey Stufsky

 

 

Title: Attorney in Fact

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Attorney in Fact

 

 

 

 

Lending Office:

N M Rothschild & Sons Limited

 

 

New Court

 

 

St. Swithin’s Lane

 

 

London EC4P 4DU

 

 

 

 

Address for notices:

N M Rothschild & Sons (Denver) Inc.

 

 

1700 Lincoln Street

 

 

Suite 3990

 

 

Denver, CO 80202

 

 

 

 

Attention:

George Pyper

 

Fax No.:

(303) 607-0998

 

Telephone No.:

(303) 607-9890

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                   ,
that she/he is a                                           of
                                             , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

9

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

$US10,000,000

EXPORT DEVELOPMENT CANADA,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Anton Pfisztner

 

 

 

Name: Anton Pfisztner

 

 

Title: Project Finance – Financial Services
Manager

 

 

 

 

Lending Office:

Export Development Canada

 

 

151 O’Connor Street

 

 

Ottawa, Canada K1A 1K3

 

 

 

 

Address for notices:

Export Development Canada

 

 

151 O’Connor Street

 

 

Ottawa, Canada K1A 1K3

 

 

 

 

Attention:

Isha Aggarwal

 

Fax No.:

(613) 598-3186

 

Telephone No.:

(613) 598-3268

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                    ,
that she/he is a                                           of
                                               , the corporation described in
and which executed the above instrument; and that she/he signed her/his name
thereto by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

10

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$10,000,000

FORTIS CAPITAL CORP.,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Stufsky

 

 

 

Name: Jeffrey Stufsky

 

 

Title: Attorney in Fact

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Attorney in Fact

 

 

 

 

Lending Office:

Fortis Capital Corp.

 

 

520 Madison Avenue

 

 

New York, NY 10022

 

 

 

 

Address for notices:

Fortis Capital Corp.

 

 

520 Madison Avenue

 

 

New York, NY 10022

 

 

 

 

Attention:

Darrel Ho/Jaime Silver

 

Fax No.:

(212) 340-5420

 

Telephone No.:

(212) 340-5424

 

 

(212) 340-5423

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                    ,
that she/he is a                                           of
                                         , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

11

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$10,000,000

NORDKAP BANK AG,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Stufsky

 

 

 

Name: Jeffrey Stufsky

 

 

Title: Attorney in Fact

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Attorney in Fact

 

 

 

 

Lending Office:

Nordkap Bank AG

 

 

Thurgauerstrasse 54

 

 

8050 Zurich

 

 

Switzerland

 

 

 

 

Address for notices:

Nordkap Bank AG

 

 

Thurgauerstrasse 54

 

 

8050 Zurich

 

 

Switzerland

 

 

 

 

Attention:

Flavia Sennhauser

 

Fax No.:

+41 44 306 4911

 

Telephone No.:

+41 44 306 4926

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                    ,
that she/he is a                                          of
                                         , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

12

--------------------------------------------------------------------------------


 

Commitment

 

 

 

 

US$10,000,000

RMB INTERNATIONAL (DUBLIN) LIMITED,

 

as a Tranche A Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Stufsky

 

 

 

Name: Jeffrey Stufsky

 

 

Title: Attorney in Fact

 

 

 

 

 

 

 

By:

/s/ Matthew Lewis

 

 

 

Name: Matthew Lewis

 

 

Title: Attorney in Fact

 

 

 

 

Lending Office:

RMB International (Dublin)
Limited

 

 

Iona Building

 

 

158 Shelborne Road

 

 

Ballsbridge

 

 

Dublin 4

 

 

 

 

Address for notices:

RMB International (Dublin)
Limited

 

 

1 Merchant Place

 

 

1 Fredman Dr.

 

 

Sandton 2146 South Africa

 

 

 

 

Attention:

Caroline Donally

 

Fax No.:

+27 11 282 8318

 

Telephone No.:

+27 11 282 1874

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On the 1st day of December in the year 2005, before me personally came
                                         , to me known, who, being by me duly
sworn, did depose and say that she/he resides at
                                                                                                    ,
that she/he is a                                           of
                                         , the corporation described in and
which executed the above instrument; and that she/he signed her/his name thereto
by order of the board of directors of said institution.

 

 

 

Notary Public

 

My commission expires:

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

NOTE

 

$[                            ]

 

[                                ], 2005

 

 

 

 

 

 

 

New York, New York

 

 

FOR VALUE RECEIVED, MINERA SAN CRISTÓBAL, S.A., a sociedad anónima organized
under the laws of Bolivia (the “Borrower”), hereby unconditionally promises to
pay to the order of [                                ] (the “Lender”), at such
of the offices of [                  ] (the “Administrative Agent”) as shall be
notified to the Borrower from time to time, the principal sum of [COMMITMENT
DOLLAR AMOUNT] (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the Loan
Agreement referred to below), in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Loan Agreement.

 

The date, amount, interest rate and duration of Interest Period (if applicable)
of each Loan made by the Lender to the Borrower, and each payment made on
account of the principal of such Loan, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached to this Note or any continuation of such schedule; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Loan Agreement or under this Note in respect of the Loans
made by the Lender.

 

This Note evidences Loans made by the Lender under the Loan Agreement dated as
of December 1, 2005 (as modified and supplemented and in effect from time to
time, the “Loan Agreement”) between the Borrower, each of the lenders that is or
may become party to the Loan Agreement (collectively, the “Lenders”), and BNP
Paribas as Administrative Agent for the Lenders.  Terms used but not defined in
this Note have the respective meanings assigned to them in the Loan Agreement.

 

The Loan Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions supplied therein.

 

Except as permitted by Section 10.05 of the Loan Agreement, this Note may not be
assigned by the Lender to any other Person.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, and all other notices of any kind.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

 

 

MINERA SAN CRISTÓBAL, S.A.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

This Note evidences Loans made under the Loan Agreement to the Borrower, on the
dates, in the principal amounts, bearing interest at the rates and having
Interest Periods (if applicable) of the durations set forth below, subject to
the payments, and prepayments of principal set forth below:

 

Date
Made

 

Amount of
Loan

 

Interest
Period

 

Paid or
Prepaid

 

Balance
Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMORTIZATION SCHEDULE

 

Repayment

 

% of Original Principal
Amount
to be Repaid

 

December 2008

 

11.00

%

June 2009

 

11.90

%

December 2009

 

13.00

%

June 2010

 

13.60

%

December 2010

 

13.50

%

June 2011

 

12.90

%

December 2011

 

12.90

%

June 2012

 

7.60

%

December 2012

 

3.60

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Loan Agreement dated as of
December 1, 2005, among Minera San Cristóbal S.A., as Borrower, each of the
Lenders party thereto, BNP Paribas as Administrative Agent for the Lenders (as
amended, the “Loan Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.

 

1.             Assignment and Assumption.  For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the terms hereof and the terms of the Loan Agreement, as of the
Effective Date set forth in Schedule 1 attached hereto, the interests set forth
in Schedule 1 hereto, including (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

2.             Representations and Warranties.

 

2.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its subsidiaries or Affiliates or any other Person
obligated in respect of the Loan Agreement or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under the Loan Agreement.

 

--------------------------------------------------------------------------------


 

2.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
satisfies the requirements, if any, specified in the Loan Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder, and
(iv) it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.02(a) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Agreement are required to be performed by it as a Lender.

 

3.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

4.             General Provisions.  This Assignment and Assumption Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption Agreement. 
This Assignment and Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and Accepted](1):

 

[MINERA SAN CRISTÓBAL S.A.],

 

  as Borrower

 

 

By

 

 

 

  Title:

 

 

Acknowledged:

 

[NAME OF ADMINISTRATIVE AGENT]

 

as Administrative Agent

 

 

By

 

 

 

  Title:

 

--------------------------------------------------------------------------------

(1)                                  To be added only if the consent of the
Borrower is required under Section 10.05 of the Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1
to Form of Assignment
and Assumption Agreement

 

ASSIGNED INTEREST

 

 

 

 

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

[and is a Lender/a Lender/an Affiliate of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

 

4.

 

Administrative Agent:

 

                                , as the administrative agent under the Loan
Agreement

 

 

 

 

 

5.

 

Loan Agreement:

 

The $[         ] Loan Agreement dated as of [        ], 200[  ] among Minera San
Cristóbal S.A., as Borrower, each of the Lenders party thereto and
[            ] as Administrative Agent for the Lenders.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Commitment
Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(2)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(1)                                Select as applicable.

(2)                                Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

--------------------------------------------------------------------------------